DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-31 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 13-17, 20, and 30 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1-12, 18, 19, 21-29, and 31 are currently under consideration.

Election/Restrictions
Applicant’s election of Group I in the reply filed on May 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Applicant’s election of species in the reply filed on May 18, 2021 is acknowledged. Applicants elected the following species:
The stabilizing compound(s): Sucrose; and 
Protein biomolecule(s): an antibody 


Claims 13-17, and 20 are withdrawn from further consideration as being drawn to nonelected species (see applicant’s response dated 5/18/21).  Specifically, in the species election requirement dated 3/19/21, applicants were given the option to elect a compound or compounds.  Applicants elected only one species for each of the stabilizing agent (sucrose) and the protein biomolecule (an antibody).  Claims 15-17 are drawn to multiple species in combination, and are thus withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2018 and March 3, 2021 are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, 18, 19, 21-29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A.  Regarding claims 1 and 2, these claims recite an open ended range regarding the protein biomolecule which encompasses 0 mg/ml (i.e., the exclusion of the protein biomolecule; “50 mg/mL or less”).  Thus, these claims could be interpreted to exclude an otherwise required component.  
B.  As written, claim 1 can be interpreted in at least two ways.  In particular, part (B) of claim 1 recites "said composition is a lyophilisate of said aqueous solution that comprises said protein biomolecule at a concentration of about 50 mg/mL or less".  Part (B) of claim 1 could be interpreted to refer ONLY to embodiment (a) indented under element (3).  This interpretation is reasonable since part (B) of claim 1 uses the same language ("about 50 mg/mL or less”) as embodiment (a) indented under element (3).  Alternatively, claim 1 (B) could be interpreted as referring to either of embodiment (a) or (b) indented under element (3).  In this interpretation the reference to “said aqueous solution” allows for either of embodiments (a) or (b) to be encompassed. 
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
C.  Part (B) of claim 1 recites the limitation "said aqueous solution".  Because it is unclear to which of embodiment (a) or (b) (or both) part (B) of claim 1 refers (see indefiniteness rejection B above), there is insufficient antecedent basis for this limitation in the claim because this term could refer to either or both of embodiments (a) or (b).  See MPEP § 2173.05(e).  
D.  Regarding claims 21-22, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
E.  Regarding claim 21, it is not clear whether the phrase "preferably 6.0 or 7.4" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  See MPEP § 2173.05(d).  
F.  Regarding claim 24, the claim recites “wherein said buffer is histidine / histidine-HCl.” It is unclear if the limitation is attempting to limit the buffer to any general histidine buffer (e.g., any buffer containing histidine) or if the claim is intending to limit the buffer to His-HCl (a term having ordinary and customary meaning in the art). Since the meaning of the term or phase “histidine / histidine-HCl” is not apparent to one of ordinary skill in the art, the term or phrase renders the claim indefinite. See MPEP §2173.05(a). 
G.  Regarding claim 28, this claim is indefinite because it is unclear to what the reduction in drying time is relative.  In other words, the claim is not based on any standard against which the drying time can be measured; therefore, lacking a definite term of degree. See MPEP § 2173.05(b).  
All subsequent claims ultimately depend on claim 1 and are thus indefinite as well.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 18, 19, 21-23, 25-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BHAMBHANI (US 2012/0121580-A1, Pub. May. 17, 2012).
	Bhambhani discloses methods of producing lyophilized pharmaceutical formulations comprising protein biomolecules (title; abstract). Bhambhani teaches aqueous compositions (see claims 1-6) comprising protein active agents (antibodies, therapeutic proteins and peptides), buffers, stabilizers, and nonionic detergents (para [0010]-[0012]) intended to be lyophilized (See claims 7-19), useful containers (para [0132]), and suitability for use in medicine (para [0010]). 
Regarding the embodiments of instant claim 1(A)(a), 1(B), 2-5, 11, 12, 18, 19, and 21-23,    Bhambhani discloses lyophilized cake resulting from lyophilization of an aqueous formulation comprising 50 mg/ml antibody (para. [0060]), 1% sucrose, and a buffer containing 50 mM Histidine (See Figure 9A, Line item #3 (1), and para. [0042]).
 Regarding the embodiments of instant claim 1(A)(b), 1(B), 5-8, 10-12, and 21-23. Bhambhani discloses lyophilized formulations comprising 50, 70, and 100 mg/ml protein/ antibody (para. [0060]) in 3% sucrose and buffer comprising histidine at a 50 mM conc. (Figure 9, line item #1; and para. [0042]). Bhambhani also discloses; inter alia, 90-100 mg/ml protein, 1-6% sucrose (1, 3, and 6% specifically), and 50-100mM histidine buffer. All species 
Regarding instant claim 1(B) and 5-12, 18, 19, and 21-23. Bhambhani discloses lyophilized compositions of multiple solutions, including a composition comprising 70 mg/ml antibody (para. [0072]- [0078], and [0092]) in 1% and 3% sucrose, and having a buffer comprising 50 – 100 mM histidine (Figure 9A; para. [0042]; Figure 23, Example 5, para. [0171]; Table 2; and Figs. 13A and 13B). Bhambhani further claims “a high concentration pharmaceutical composition comprising: about 70 – 250 mg/ml or about 5mg/ml to about 60 mg/ml of therapeutic protein or peptide… about 1% to about 6% w/v sucrose…and 25mM to about 100 mM histidine…wherein the pH of the composition is about 5.5-7.5” (See claim 1), and a method of lyophilization, wherein “the formulation comprises an antibody present in a concentration of about 70 to about 250 mg/ml or a therapeutic protein present in a concentration of about 5 – 60 mg/ml.” (See claims 1, 3, 7, and 11).
Regarding claims 1(A)(b), 1(B), 18 and 19, Bhambhani discloses; inter alia, a specific example (p. 15, Table 5) is a formulation comprising 90 mg/ml 10G5-6 and 1% sucrose in 50mM histidine and 50mM arginine buffer at pH 6.0 (See P. 15, example 5, Fig. 23; paras. [0171]- [0172]; and Example 6, Table 5). 10G5-6 is used in examples throughout the disclosure. This compound is indicated as an antibody (para. [0060]). Bhambhani further teaches additional embodiments (paras. {0072]-[0078]; and claims 1-6) combined in various examples in both lyophilized and non-lyophilized (Figs. 9A, 13A, and 13B) compositions comprising stabilizing agents (para. [0066]), buffers and non-ionic surfactants (paras. [0067]- [0070), [0103]-[0105]). 
Regarding claim 21, Bhambhani teaches a pH of about 5.5 to 7.5 (See claims 1, 2, 3; and para. [0071]). Specifically, formulations comprising 100 mg/ml, 1% and 3% sucrose, in buffer 
Regarding claim 22, Bhambhani teaches the concentration of the buffer is 25mM to about 100mM… (See para [0010]-[0012], [0067]; and entire claim set; specifically claim 1). Specifically, formulations comprising 100 mg/ml, 1% and 3% sucrose, in buffer comprising 50 mM histidine, and having pH 6.0 are disclosed (Figures 13A and 13B; and para. [0046]).
Regarding claim 23, Bhambhani teaches the use of multiple buffer species (specifically histidine) in concentrations ranging from about 5 mM to about 100 mM with the intention to buffer to between about 4.5 to about 7.5 (See Figures; Claims 1 and 3; and paras. [0093]- [0095]). Specifically, formulations comprising 100 mg/ml, 1% and 3% sucrose, in buffer comprising 50 mM histidine, and having pH 6.0 are disclosed (Figures 13A and 13B; and para. [0046]).
Regarding claims 25-27, Bhambhani discloses the use of non-ionic detergents (Polysorbate 20 or 80) at concentrations ranging between 0.01 and 0.1% w/v (See para [0012]; and claims 1, 3, 6, 7, and 13; [0096]-[0098]). Specifically,  formulations comprising 100 mg/ml, 6% sucrose, in buffer comprising 100 mM histidine, 0.01% PS20 (polysorbate 20 {para. [0033]}, and having pH 6.0 are disclosed (Figures 13A and 13B; and para. [0046]). Additionally, formulations described in Figure 3 were reconstituted using PS20 (Figure 3; para. [0036], [0147]); polysorbate 80 in a concentration between 0.01 and 0.1% is taught as both a non-ionic surfactant and exemplary embodiment (para. [0079], [0103], [0104]); and polysorbate 80 was used as a substitute for polysorbate 20 in formulations comprising 100 mg/ml protein, 3% sucrose, and 50mM MOPS ([0158], p. 14, Table 3) at concentrations of 0.01, 0.05, and 0.10% (Fig. 20, [0170]).
Regarding claim 28, Bhambhani discloses (a) two formulations comprising 1 : 0.1 protein to sugar ratio (100 mg/ml antibody in a 1% sucrose w/v) resulting in (b) collapse temperatures (Tc) of -12 ̊C and -8 ̊C (average of -10̊ C) (See table 2, p. 13). The instant application teaches that maximal allowable (product) temperature is approximated to collapse temperature (Tpmax~Tc*), correlates shortest relational drying time to a formula comprising (a) protein to sucrose ratio of 1 : 0.1 and (b) a Tc of -10̊ C. Furthermore, instant specification uses protein to sucrose ratio and Tc  as the basis for calculating primary drying times (See Table 7; paras. [00104] and [00105]; and incorporated references provided, specifically Depaz et al.); specifically, “1 ̊C increase in product temperature decreases drying time by 13%”. 
At least, two species of formulation disclosed by Bhambhani possess, by collapse temperature and protein to sugar ratio, an average Tc indicated by present application to result in a highly similar (if not identical or better) intrinsic property of primary drying time, holding other factors constant (i.e. temperature and pressure) (See example 2 table 2). 
In addition, Bhambhani discloses a range of Tc (-8 ̊C - -24 ̊C), teaching that variation allows modification of primary drying time and product stability (See p. 13, para [0156]). See MPEP §2112. 
Regarding claim 29, Bhambhani teaches the use of vials and syringes among other possible containers (See para [0132]).
Regarding claim 31, Bhambhani teaches that the lyophilized versions are suitable for veterinary and human medical use (See abstract; para [0010], lines 5-7; para [0064]); and para. [0143]).
Therefore the teachings of Bhambhani anticipate the presently claimed pharmaceutical composition.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-12, 18, 19, 21-23, 25-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over BENATUIL (US 2011/0250130, Pub. Oct. 13, 2011).
Benatuil discloses compositions comprising antibodies (and antibody portions) for therapeutic use in a large range of disease conditions and medical applications (abstract; claims 60, 68, 69, and 71). Said compositions are described as suitable for patient administration in the same form disclosed in the instant application, and also are enabled in concentrations disclosed in the instant application (See para [0152]).
Regarding the embodiments of instant claim 1(A)(a), 1(A)(b), 1(B), 2-12, 18, 19, 21-23, and 25-27, 29, and 31, Benatuil discloses an injectable solution or lyophilized dosage form, wherein the antibody concentration falls in the rage of 0.1 – 250 mg/ml, sucrose is used as a freezing protective agent in concentration ranging from 0-10% w/v (preferably 0.5-1.0%), buffer can be L-histidine in concentration between 1 and 50mM resulting in pH between 
Regarding claim 21, Benatuil teaches a pH range between 5.0 and 7.0 (optimally pH 6.0) (Para [0152]).
Regarding claims 22 and 23, Benatuil teaches L-histidine for use as a buffer in concentration between 1 and 50mM (Para [0152]).
Regarding claim 25-27, Benatuil discloses the use of a surfactant, specifically polysorbate-80 in concentration ranging between 0 and 0.005% (optimally 0.005-0.01%) (p. 25, para [0152]).
Regarding claim 29, Benatuil discloses the dosage form in a flint or amber vial, ampoule, or pre-filled syringe (See para [0152], lines 7 and 8).
Regarding claim 31, Benatuil discloses a pharmaceutical composition and method of treatment with said composition for a multitude of disease processes and medical conditions (See claims 1, 60, 68, 69, and 71).

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over BENATUIL (US 2011/0250130, Pub. Oct. 13, 2011) as applied to claims 1-23, 25-27, 29, and 31 above; and further in view of GRAUSCHOPF (US-2012/0321638-A1, Pub. Dec. 20, 2012).
The teachings of Benatuil are presented supra, and are incorporated herein.  Benatuil discloses a composition comprising an antibody in a concentration between 0.1 and 250 mg/ml, stabilizer between 0 and % percent w/v, and buffer consisting of L-histidine (para [0152]).
	Benatuil does not explicitly disclose a histidine / histidine HCl buffer.
Grauschopf discloses pharmaceutical compositions for parenteral administration to patients in aqueous buffered diluent (para. [0054]- [0062]); comprising an antibody (paras. [0020]- [0040]) as represented by P-selectin, buffers including histidine-buffers (paras. [0041]), surfactants including 
In light of these teachings, it would have been obvious to one having ordinary skill in the art to use a known histidine buffer, such as the buffers taught by Grauschopf, in the compositions of Benatuil.  One would have had a high expectation of success in substituting one common buffer (i.e. buffers comprising histidine taught by Benatuil) for another (i.e. mixtures comprising L-histidine and L-histidine HCl {histidine-buffer} as disclosed by Grauschopf), and one would have expected predictable results in doing so. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-12, 18, 19, 21-27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over GRAUSCHOPF (US-2012/0321638-A1, Pub. Dec. 20, 2012).
Grauschopf discloses pharmaceutical compositions for parenteral administration to patients in aqueous buffered diluent (para. [0054]- [0062]); comprising an antibody (paras. [0020]- [0040]) as represented by P-selectin, buffers including histidine-buffers (paras. [0041]), surfactants including polysorbate 20 and 80 (paras. [0042]), and stabilizers including sucrose (paras. [0043] in liquid, lyophilized, and reconstituted forms (title; abstract, claims, 2, 3, 5, 6, and 7). 
Regarding claims 1(A)(a), 1(A) (b), 2-4, 6-12, 18, 19, 21, and 25, Grauschopf discloses a formulation having a pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody 
Regarding claims 1(B) and 5, Grauschopf discloses a formulation having pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody against P-selectin; 1 – 100 mM of a buffer; 0.001 to 1% surfactant; and 10 – 500 mM (approximately 0.34% – 11.11% w/v {Sucrose = 342.3g/mol}) of a stabilizer selected from the group consisting of sucrose and trehalose (See claim 1) which is a liquid or a lyophilized formulation (See claim 2).
Regarding claims 22-24, Grauschopf discloses a formulation having pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody against P-selectin; 1 – 100 mM of a buffer; 0.001 to 1% surfactant; and 10 – 500 mM (approximately 0.34% – 17.11% w/v {Sucrose = 342.3g/mol}) of a stabilizer selected from the group consisting of sucrose and trehalose. (See claim 1), wherein the buffer is a histidine buffer. (See claim 6); and the term “buffer” is described as both a histidine buffer or a preferred buffer comprising L-Histidine or mixtures of L-Histidine and L-Histidine hydrochloride as known in the art (para [0041]).
Regarding claims 26 and 27, Grauschopf discloses a formulation having pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody against P-selectin; 1 – 100 mM of a buffer; 0.001 to 1% surfactant; and 10 – 500 mM (approximately 0.34% – 17.11% w/v {Sucrose = 342.3g/mol}) of a stabilizer selected from the group consisting of sucrose and trehalose. (See claim 1), where the surfactant is polysorbate (See claim 5); and the term 
Regarding claims 29 and 31, Grauschopf teaches parenteral administration to patients in need of reconstituted formulations through routes and methods known by those of ordinary skill in the art, including by syringe (See paras. [0054]- [0062]).

Claims 1-12, 18-19, 21-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over BHAMBHANI (US 2012/121580-A1, Pub. May. 17, 2012) in further view of GRAUSCHOPF (US-2012/0321638-A1, Pub. Dec. 20, 2012).  
The teachings of Bhambhani as they relate to the instant claim limitations are presented supra in the 35 U.S.C. 102 rejection, and are hereby incorporated by reference.
	Bhambhani discloses methods of producing lyophilized pharmaceutical formulations comprising protein biomolecules (title; abstract; claims 1, 3, 7, and 11); aqueous compositions (see claims 1-6) comprising ranges of active agents (antibodies, therapeutic proteins and peptides), buffers, stabilizers, and nonionic detergents (para [0010]-[0012]) intended to be lyophilized (See claims 7-19); useful containers (para [0132]); as well as, suitability for use in medicine (para [0010]). 
Regarding the embodiments of instant claim 1(A)(a), 1(A)(b), and 1(B); as well as, 2-12, 18-19, 21-23, 25-29, and 31: Bhambhani discloses “a high concentration pharmaceutical composition comprising: about 70 – 250 mg/ml or about 5mg/ml to about 60 mg/ml of therapeutic protein or peptide… about 1% to about 6% w/v sucrose…and 25mM to about 100 mM histidine (further described as a buffer in para [0093]-[0095]), succinate, or bis-tris…wherein the pH of the composition is about 5.5-7.5” (See claim 1); as well as, methods of lyophilization, wherein “the formulation comprises an antibody present in a concentration of about 70 to about 250 mg/ml or a therapeutic protein present in a concentration of about 5 – 60 mg.ml.” (See claims 1, 3, 7, and 11).
Regarding claim 24, Bhambhani discloses a wide range of formulations comprising protein biomolecules, surfactants, stabilizers, and buffers including buffers comprising histidine to 
Bhambhani does not disclose histidine / histidine HCl.
	Grauschopf discloses pharmaceutical compositions for parenteral administration to patients in aqueous buffered diluent (paras. [0054]- [0062]); comprising an antibody (paras. [0020]- [0040]) as represented by P-selectin, buffers including histidine-buffers (paras. [0041]), surfactants including polysorbate 20 and 80 (paras. [0042]), and stabilizers including sucrose (paras. [0043] in liquid, lyophilized, and reconstituted forms (title; abstract, claims, 2, 3, 5, 6, and 7). Additionally, the reference discloses that suitable buffers are well known in the art and uses; inter alia, histidine-buffers, buffers comprising L-histidine, or mixtures of L-histidine and L-histidine hydrochloride to denote pharmaceutically acceptable excipients to stabilize pH in a range between about 4.0 to about 7.0 (para [0041]).
	In light of these teachings it would have been obvious to one having ordinary skill in the art to use a known histidine buffer, such as the buffers taught by Grauschopf, in the compositions of Bhambhani.  One would have had a high expectation of success in substituting one common buffer (i.e. buffers comprising histidine taught by Bhambhani) for another (i.e. mixtures comprising L-histidine and L-histidine HCl {histidine-buffer} as disclosed by Grauschopf), and one would have expected predictable results in doing so. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658